Dear Mr. Roy:
This office is in receipt of your opinion request concerning medical malpractice liability. Specifically, you state that the Lafayette Parish School Board has contracted with the Department of Health and Hospitals ("DHH") for the latter to provide health services at Northside High School Health Treatment Center ("Northside").  You ask whether the Medical Malpractice Act, LSA-R.S. 40:1299.39 et seq., would apply to services rendered pursuant to this contract.
LSA-R.S. 40:1299.39 provides for the definitions and general application of the Medical Malpractice Act.  In applicable part, it states:
A.  As used in this Part:
     (1)(a) "State health care provider" or "person covered by this Part" means:
     (I) The state or any of its departments, offices, agencies, boards, commissions, institutions, universities, facilities, hospitals, clinics, laboratories, health care units, ambulances, ambulance services, university health centers, and other state entities which may provide any kind of health care whatsoever, and the officers, officials, and employees thereof when acting within the course and scope of their duties in providing health care in connection with such state entity; or
     (ii) A person acting in a professional capacity in providing health care services, by or on behalf of the state, including, but not limited to, a physician, psychologist, coroner and assistant coroner who is a licensed physician when acting solely in accordance with the Mental Health Law as provided in R.S. 28:50, et seq., provided that the premium costs of such malpractice coverage shall be the responsibility of the coroner's office, dentist, registered nurse, licenses practical nurse, pharmacist, optometrist, podiatrist, physical therapist, laboratory or x-ray technician, clinical social worker, or hospital administrator, who is either:
     (aa) Acting within the course and scope of his employment pursuant to a contract with the state, which contract specially names that health care provider and designates him to render such health care services, pursuant to a staff appointment to a state hospital or other state health care facility, or pursuant to an assignment to render such health care services for or on behalf of the state, with regard to where the services are performed, whether or not he is paid for such services.
Clearly, employees of the DHH, a state agency, would fall under the purview of these provisions.  The fact that a political subdivision or municipality contracts with DHH for these services does not change the applicability of the Malpractice Act since such contract would still subject the provider to the provisions of the Malpractice Act under Subpart A(1)(a)(ii)(aa), cited above.
However, as that subpart states, the contract must specifically name the health care provider and designate that person to render these services. If more than one person is to provide services, all names must be included in the contract.
I trust this adequately answers your question.  Should you require further assistance, please contact our office.
Very truly yours,
 RICHARD P. IEYOUB ATTORNEY GENERAL
                         BY:  ___________________________________ CARLOS M. FINALET, III Assistant Attorney General
RPI/CMF:gbe
Date Received:
Date Released:
Carlos M. Finalet, III Assistant Attorney General